Citation Nr: 0719921	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an enlarged and 
tortuous aorta.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active duty for training from February 1989 
to July 1989, and active duty service from October 1990 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In March 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  During 
the hearing, the veteran submitted additional evidence 
directly to the Board, and waived initial RO consideration of 
this evidence.  The Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.800 (2006). 


REMAND

A review of the record reveals an August 1988 chest X-ray 
conducted at the Medical University of South Carolina.  In 
particular, the veteran's cardiomediastinal silhouette was 
unremarkable.  

Medical records associated with the veteran's period of 
active duty for training do not reflect diagnoses or 
treatment for any disability of the vascular system, to 
include the veteran's heart.  A medical examination of the 
veteran at the time of his entrance onto active duty service 
in October 1990 was negative for any vascular or heart 
abnormality.  The veteran was afforded a chest X-ray in July 
1991.  Findings were negative except for a slight tortuosity 
of the aorta.  Otherwise, the veteran's active duty service 
medical records are negative for findings of any disability 
of the vascular system.  In particular, a separation medical 
examination reported the vascular system and heart as being 
normal.  

Post-service medical evidence reflects a June 1996 VA 
ophthalmology screening examination.  At that time, the 
veteran was noted as reporting that he did not have any heart 
trouble.  In May 1997, a chest X-ray was taken at the VA 
Medical Center (VAMC) in Charleston, South Carolina.  In 
particular, the report of X-ray noted that the veteran's 
cardiac silhouette was not enlarged, pulmonary vascularity 
was not engorged, and the mediastinum was unremarkable.  The 
impression was no acute cardiopulmonary disease.  

Thereafter, a May 2001 Lexington (Kentucky) VAMC medical 
record reflects that a computed tomography (CT) scan of 
veteran's chest revealed dilation of the ascending aorta.  
Furthermore, the medical record noted that an April 2001 
Cincinnati VAMC CT scan of the veteran's chest had revealed 
an "enlarged aorta."  Additionally, an August 2001 
Lexington VAMC cardiology clinic note included an impression 
of ascending aortic aneurysm.  Subsequent Lexington VAMC 
echocardiograms and CT scans in 2002, 2003, and 2004, reflect 
continued findings of a dilation of the ascending aorta.  In 
particular, a March 2002 echocardiogram revealed findings of 
dilation of the ascending aorta, slightly thickened aortic 
cusps, and moderate aortic insufficiency.  

In May 2005, the veteran underwent surgery at Saint Joseph 
Hospital in Lexington, Kentucky.  The operative report noted 
a post-operative diagnosis to include severe aortic 
insufficiency as well as ascending aortic aneurysm.  A 
subsequent May 2006 echocardiogram report notes findings of, 
in particular, enlargement of the left atrium, left 
ventricular hypertrophy, mild tricuspid regurgitation, and 
trace pulmonary regurgitation.  

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); see also 38 C.F.R. 
§ 3.304(b) (2006); VAOPGCPREC 3-2003 (2003) (holding that to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).  As the 
medical evidence above reflects, there were no defects, 
infirmities, or disorders of a vascular/cardiac nature noted 
at the time of examination, acceptance, and enrollment for 
active duty for training or for active duty service.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability, there 
are indications that the disability may be associated with 
active service, and the record is insufficient to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  The Board notes that 
whether the evidence of record reflects "indications" that 
a claimed disability or symptoms may be associated with 
service is a low evidentiary threshold.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is medical evidence of an in-service 
finding of slight tortuosity of the aorta.  Post-service 
medical evidence includes dilation of the ascending aorta 
(i.e. aneurysm) and aortic insufficiency, for which the 
veteran underwent surgery in May 2005.  The Board is not 
competent to supplement the record with an unsubstantiated 
medical conclusion regarding any relationship between the 
finding of slight tortuosity of the aorta in service and the 
post-service findings of aortic aneurysm and aortic 
insufficiency, or any other identified vascular/heart 
disability.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  As a result, the Board believes that a VA 
medical examination is warranted to determine the 
relationship, if any, between the finding of slight 
tortuosity of the aorta during the veteran's active duty 
service and the subsequent post-service diagnoses of aortic 
aneurysm and aortic insufficiency, or any other identified 
post-service vascular/heart disability.  

Additionally, it is not clear to the Board whether a 
"tortuous aorta" could be considered congenital in origin.  
In this regard, service connection may be granted for disease 
(not defects) of congenital, development, or familial origin.  
Service connection is warranted if the evidence, as a whole, 
establishes that a familial condition was incurred or 
aggravated during service within the meaning of VA law and 
regulations.  See VAOPGCPREC 82-90 (July 18, 1990).  In that 
opinion, it was noted that a "disease" considered by 
medical authorities to be of congenital, familial (or 
hereditary) origin by its very nature preexists a claimants' 
military service, but that service connection for such 
diseases could be granted if manifestations of the disease in 
service constituted aggravation (worsening of the underlying 
condition as compared to an increase in the symptoms) of the 
condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).  

Congenital or developmental defects are not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2006); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The only possible 
exception to this rule is if there is probative evidence that 
a defect was subject to superimposed disease or injury during 
service.  If superimposed disease or injury does occur, 
service connection may indeed be warranted for the resultant 
disability.  VAOPGCPREC 82-90.  

Therefore, in light of the above, the veteran should be 
scheduled for a VA examination by a cardiologist.  The 
examiner should offer an opinion as to the relationship, if 
any, between the finding of slight tortuosity of the aorta 
during the veteran's active duty service and the subsequent 
post-service diagnoses of aortic aneurysm and aortic 
insufficiency, or any other identified vascular/heart 
disability.  In doing so, the examiner should also render an 
opinion as to whether any current vascular/heart disability 
is traceable to the veteran's period of active duty for 
training or his period of active duty service.  

Likewise, the examiner should opine whether the tortuous 
aorta identified on X-ray in July 1991 was congenital, and if 
so, whether the condition was a congenital "defect" or 
"disease" based on whether it is subject to improvement or 
deterioration.  If it is determined that the condition was a 
congenital defect (not subject to improvement or 
deterioration), the examiner should identify whether or not 
there was any superimposed disease or injury in connection 
with the congenital defect.  If it is determined that there 
is a congenital disease, the examiner should identify whether 
the disease, by its very nature, clearly pre-existed the 
veteran's service and was or was not made worse by the 
veteran's service (worsening of the underlying condition as 
compared to an increase in the symptoms); or whether the 
disease was first manifest during service.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The veteran is advised that, failure to report to the 
scheduled examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2006). 

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific action requested on 
remand does not relieve VA of the responsibility to ensure 
full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, any other development and/or notification action 
deemed warranted by the VCAA should be undertaken prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The veteran should be sent a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
claim on appeal.  The veteran should also 
be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

2.  After obtaining any records 
identified, the veteran should be 
scheduled to undergo a VA cardiology 
examination.  The examiner should be 
asked to review the claims file and 
examine the veteran.  Any necessary 
diagnostic testing should be undertaken.  

The examiner should offer an opinion as 
to the relationship, if any, between the 
finding of slight tortuosity of the aorta 
(identified on chest X-ray during the 
veteran's active duty service) and post-
service diagnoses of aortic aneurysm and 
aortic insufficiency, or any other 
identified vascular/heart disability.  In 
doing so, the examiner should also render 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any 
current vascular/heart disability is 
traceable to the veteran's period of 
active duty for training or his period of 
active duty service.  

The examiner should also offer an opinion 
as to whether tortuosity of the aorta 
represents a congenital abnormality, and 
if so, whether it is a defect or a 
disease as defined by VAOPGCPREC 82-90 
(generally, a congenital abnormality that 
is subject to improvement or 
deterioration is considered a 
"disease").

(a)  If the examiner identifies a 
congenital "defect," then he or she 
should offer an opinion as to whether or 
not there is any superimposed disease or 
injury in connection with the congenital 
defect; and if so, whether it is at least 
as likely or not (i.e., there is at least 
a 50 percent probability) that the 
identified superimposed disease or injury 
is related to the veteran's period of 
active duty for training or his period of 
active duty service.  The bases for the 
opinion provided should be explained in 
detail.

(b)  If the examiner finds a congenital 
"disease," then he or she should offer 
an opinion as to the medical 
probabilities that any such disease was 
first manifested in, or aggravated by 
(i.e., a worsening of the underlying 
condition as compared to an increase in 
symptoms), the veteran's period of active 
duty for training or his period of active 
duty service.  (The examiner should 
explain whether the evidence clearly and 
unmistakably (undebatably) demonstrates 
that the disease pre-existed service and 
was not aggravated thereby.  The examiner 
should explain whether the evidence 
clearly and unmistakably demonstrates 
that the disease did not worsen beyond 
natural progression during military 
service.)  The bases for the opinions 
provided should be explained in detail.

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claim should be re-adjudicated 
in light of all pertinent medical 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

